(Por la corte, a propuesta del Juez Asociado Sr. Hutchison.)
Vista la riioción que antecede con asistencia y audiencia de ambas partes, examinados la moción y la documentación' acompañadas a la misma, y el escrito de oposición, los autos y el alegato del apelante, se desestima por frívola la apelación interpuesta contra la sentencia en rebeldía registrada por el secretario de la Corte de Distrito de San Juan en 24 de marzo de 1932.
En los casos enumerados a continuación, no estando convencido el Tribunal ni apareciendo de los autos que los recursos fueran entera-mente frívolos, la corte declaró sin lugar las mociones de desestima-ción interpuestas por los apelados:
Nos. 5911, 5889, 5932, 5860, 5859, 5806, 6037, 6001, 6057, 6106, 6024, 6025, 6070.